PER CURIAM.
The judgment of the Tax Court is affirmed for the reasons expressed by Judge Andrew in his thorough and detailed reported opinion issued on June 6, 1986, at 9 N.J.Tax 110 (Tax Ct.1986). We are entirely satisfied from our reading of the record that Judge Andrew’s findings of fact are amply supported by “adequate, substantial and credible evidence.” Rova Farms Resort v. Investors Ins. Co., 65 N.J. 474, 484, 323 A.2d 495 (1974). See also State v. Johnson, 42 N.J. 146, 161-162, 199 A.2d 809 (1964). We are also in complete accord with the judge’s determination that Clearview Estates, Inc. v. Mountain Lakes, 188 N.J.Super. 99, 105, 456 A.2d 111 (App.Div. 1982) is inapposite because here farming operations constitute a permitted use under the Borough of Bernardsville’s zoning ordinance. Bernardsville Code § 12-5.1(d).
Accordingly, the judgment of the Tax Court is affirmed.